DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 18-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 1-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “display” and “circuitry” provide sufficient structure to perform all claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1, 5-6, 10 and 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Pat. No. 10,762,604 (referred as ‘604 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1, 5-6 and 10 is fully defined by claims 1-2 of the ‘604 patent.  For example, as to the instant claim 1, claim 1 of the ‘604 patent disclose an electronic device comprising (see lines 1-5): an electronic display configured to display images based at least in part on enhanced image data (this claim features is either well known in the art (Official Notice) or inherently included in patent claim 1 in order to perceive quality improvement of an image); and image processing circuitry (see enhancement circuitry in lines 1-5) configured to generate the enhanced image data, wherein generating the enhanced image data comprises: receiving input image data corresponding to an image (see image in lines 6-9); identifying one or more tones within the image as potentially representing particular image content based at least in part on the input image data (see determine tone within image in lines 6-9); and applying an adjustment to the input image data associated with one or more areas of the image corresponding to the identified one or more tones based at least in part on the particular image content (see lines 6-9 (apply first changes) and 10-15 (apply second changes)).
While claim 1 of the ‘604 patent includes additional limitations (i.e., channel processing circuitry) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘604 patent.  Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
With regard to claim display, it is well known in the art (Office Notice as indicated above).
The motivation for using a display is to see the improved quality of an image.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such a display in combination with claim 1 of the ‘604 patent for that reasons.
Regarding instant claim 5, see patented claim 2.
Regarding instant claim 6, claim 1 of the ‘604 patent discloses wherein the adjustment comprises a first adjustment in response to the particular image content being a first particular image content (see lines 6-9: first changes), and wherein the adjustment comprises a second adjustment, different from the first adjustment, in response to the particular image content being a second particular image content, different from the first particular image content (see lines 10-15: second changes).
Regarding instant claim 10, claim 1 of ‘604 patent discloses wherein identifying the one or more tones comprises analyzing a combination of multiple color channels of the input image data (see lines 16-18: one or more channels).
Regarding instant claim 18, the advanced statements with applied to instant claim 1 are incorporated hereinafter.  With regard to claim limitations “an image representation of sky, an image representation of grass, an image representation of skin, or a combination thereof”, claim 2 of the ‘604 patent (this claim depends on patented claim 1 so it would include all claim limitations recited in its parent claim 1) discloses these claim limitations (see lines 1-3: tones of skin, sky or grass refer to colors).
Regarding instant claim 19, the advanced statements as applied to instant claim 6 above are incorporated herein.
Allowable Subject Matter
Claims 11-17 are allowed.
Claims 2-4, 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022

/DUY M DANG/Primary Examiner, Art Unit 2667